On Rehearing.
PER CURIAM.
On original hearing of this case the appeal was ordered dismissed on the ground that the testimony was not reduced to writing and the statement of facts incorporated in the record had not been signed either by the parties, their counsel or the District Judge. Application for rehearing was filed on behalf of defendant-appellant reciting that the statement of facts as filed in the record was agreed upon by the parties but through inadvertence had not been signed by counsel. Appellant prayed that the record be remanded for purpose of correction and in accordance with this prayer we granted this rehearing.
It is ordered that the record 'be returned to the Clerk of the Honorable Sixth Judicial District Court in and for the Parish of East Carroll, State of Louisiana, for the purpose of permitting the amendment of the record to the extent of showing the agreement of the parties or their counsel on the statement of facts included therein. Upon such amendment it is ordered that the record be returned to this Court for disposition of the appeal.
KENNON, J., not participating.